DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/21 has been entered.
 
Response to Amendment

	Currently, the pending Claims are 1-19, 22, 24-28. The examined Claims are 1-19, 22, 24-28, with Claims 2, 22 being amended herein.

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the previous objections and rejections under 35 U.S.C. 112(b) are hereby withdrawn.

	Furthermore, Applicant has mainly amended Claim 22 to include limitations substantially the same as now-cancelled Claim 23.
 
	Accordingly, Applicant argues that all pending Claims are in condition for allowance given that (1) Claims 1, 3-19, 28 were previously allowed, (2) the informalities of Claim 2 have been amended, and (3) the allowable subject matter of Claim 23 has been incorporated into Claim 22 (Page 7 of Remarks).

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1-19, 22, 24-28 are allowed.



The closest prior art references of record relevant to independent Claims 1 and 22 are Li et al. (WO 2018/099396, using the English equivalent US 2020/0287252 for citation purposes), Hermann et al. (US 2010/0136396), and Mastrandrea et al. (US 2018/0069211).

Li teaches a heat absorption and heat insulation structure for a battery module (Abstract, [0001]). As illustrated in Figures 3-6, Li teaches the battery module comprises a plurality of battery cells electrically connected to one another, and a heat absorption and heat insulation structure located between two of the plurality of battery cells that are adjacent to each other such that the heat absorption and heat insulation structure is disposed, at least in part, on each of said adjacently positioned battery cells ([0041]-[0043]). As illustrated in Figures 3-6, Li teaches that the heat absorption and heat insulation structure comprises a heat absorbing agent (20) and a container (30), wherein the heat absorbing agent and container are connected to one another ([0043]-[0045], [0049]-[0051]). Li teaches that the heat absorbing agent comprises a vaporizable material ([0046]). Li teaches that the heat absorbing agent (20), in all cases, is formed of a vaporizable material (i.e. is a material which undergoes vaporization/gasification) ([0046]-[0048]). Furthermore, Li teaches that said vaporizable material, in all cases, undergoes vaporization/gasification as a direct consequence of the vaporizable material absorbing heat/thermal energy (i.e. the vaporizable material is formed of a material which absorbs heat/thermal energy to undergo vaporization/gasification) ([0046]-[0048]).
Hermann teaches means for minimizing the propagation of thermal runaway within a battery pack (Abstract, [0001]). Hermann teaches that said means comprises the use of a spacer formed out of a heat insulating material ([0030]). Hermann teaches that in terms of thermal conductivity, it is preferable 
Mastrandrea teaches a battery module (Abstract). As illustrated in Figures 3-4H, Mastrandrea teaches that the battery module comprises a plurality of battery cells (310) which are electrically connected to one another ([0041]-[0048]). As illustrated in Figures 3-4H, Mastrandrea teaches that the battery module further comprises a cooling duct (320) which is positioned between at least two of the plurality of battery cells ([0041]-[0043]). As illustrated in Figure 4G, the plurality of battery cells comprises a first battery cell group and a second battery cell group that are arranged side by side, wherein the cooling duct is located between the first and second battery cell groups. As illustrated in Figure 4F-1, the cooling duct comprises a first part, a second part, and a third part, wherein the first part is connected to the third part via the second part, wherein the cooling duct surrounds, at least in part, the first and second battery cell groups, wherein the first battery cell group is located between the first part and the second part, and the second battery cell group is located between the second part and the third part. As illustrated in Figures 3-4H, the battery module comprises a “holder” formed out of a combination of a lower tray (330) and an upper tray (340) ([0041]). As illustrated in Figures 4E, 4F-2, the lower tray comprises a plurality of indentations in which the plurality of battery cells are partially disposed ([0042]). As illustrated in Figure 4E, the lower tray comprises a plurality of battery contacts (459) each of which project into the center of a respective hole which are each in turn connected to a respective indentation, wherein each of said respective holes are, at least fluidly or thermally, connected to a space in which the cooling duct is located ([0056]-[0059]).

However, independent Claim 1 requires, among a plurality of other structural limitations, that the fireproof battery module comprises at least one holder having a plurality of battery holding holes and a plurality of vent holes, wherein the plurality of battery cells are respectively partially disposed in 
Mastrandrea teaches a “holder” formed out of a combination of a lower tray (330) and an upper tray (340), wherein the lower tray comprises a plurality of indentations (“battery holding holes”) in which the plurality of battery cells are partially disposed, wherein the lower tray comprises a plurality of battery contacts (459) each of which project into the center of a respective hole (432) (“vent hole”). However, while Mastrandrea teaches the presence of holes (432), said holes are merely for the formation of contacts (459) and said holes do not connect to and extend outward from battery holding holes so as to be in alignment with a heat absorbing part of a fireproof layer.

Furthermore, independent Claim 22 specifies that the fireproof layer comprises the heat insulating part and the heat absorbing part, wherein the heat absorbing part, in particular, is in a hollow cylindrical shape surrounding a battery cell, wherein the heat absorbing part in turn is surrounded by the heat insulation part.
Although Li teaches that the heat absorption and heat insulation structure comprises a container (“heat insulating part”) and a heat absorbing agent (“heat absorbing part”), Li simply does not teach that the heat absorbing part is structured in a hollow, cylindrical manner. At best, Li illustrates that the heat absorbing agent takes on the shape of the container (which holds the heat absorbing agent therein), but at no point does Li illustrate said container as being shaped in the instantly claimed manner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729